        Case 3:15-cv-00675-JBA Document 1264 Filed 09/04/19 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT
_____________________________________________
                                              )
UNITED STATES SECURITIES AND                 )
EXCHANGE COMMISSION,                         ) No. 3:15-CV-675 (JBA)
                                              )
                        Plaintiff,            )
                                              )
      v.                                      )
                                              )
IFTIKAR AHMED,                               )
                        Defendant, and        )
                                              )
IFTIKAR ALI AHMED SOLE PROP; et al.,          )
                                              ) SEPTEMBER 4, 2019
                        Relief Defendants.    )
_____________________________________________)

    RELIEF DEFENDANTS’ RESPONSE IN OPPOSITION TO THE RECEIVER’S
             SECOND APPLICATION FOR FEES AND EXPENSES

       Relief Defendants join the Defendant’s Response in Opposition (ECF No. 1261) to the

Receiver’s Second Application for Fees and Expenses (ECF No. 1249) to the extent that it does

not conflict with any of Relief Defendants’ currently pending motions before the Court.

                                                Respectfully Submitted,

                                                By:  /s/ Paul E. Knag
                                                   Paul E. Knag – ct04194
                                                   pknag@murthalaw.com
                                                   Kristen L. Zaehringer – ct27044
                                                   kzaehringer@murthalaw.com
                                                Murtha Cullina LLP
                                                177 Broad Street, 16th Floor
                                                Stamford, Connecticut 06901
                                                Telephone: 203.653.5400
                                                Facsimile: 203.653.5444

                                                Attorneys for Relief Defendants
                                                I-Cubed Domain, LLC, Shalini Ahmed,
                                                Shalini Ahmed 2014 Grantor Retained
                                                Annuity Trust, Diya Holdings, LLC, Diya
                                                Real Holdings, LLC, I.I. 1, I.I. 2 and I.I. 3



                                              -1-
        Case 3:15-cv-00675-JBA Document 1264 Filed 09/04/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on September 4, 2019, a copy of the foregoing RELIEF

DEFENDANTS’ RESPONSE IN OPPOSITION TO RECEIVER’S SECOND APPLICATION

FOR FEES AND EXPENSES will be sent by e-mail to all parties by operation of the Court’s

electronic filing system or by mail to anyone unable to accept electronic filing as indicated on the

Notice of Electronic Filing. Parties may access this filing through the Court’s CM/ECF system.

                                                     /s/ Paul E. Knag
                                                  Paul E. Knag – ct04194




                                                -2-
